      Case 1:21-cv-00900-JPW-PT Document 8 Filed 07/23/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MIKHAIL IVANOVICH                       :      Civil No. 1:21-CV-0900
SHAPOVALOV,                             :
                                        :
            Petitioner,                 :
                                        :
            v.                          :
                                        :
IMMIGRATION & CUSTOMS                   :
ENFORCEMENT AGENCY, et al.,             :

            Respondents.                       Judge Jennifer P. Wilson

                                    ORDER

      AND NOW, on this 23rd day of July, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED THAT the petition for writ of

habeas corpus (Doc. 1) is DENIED WITHOUT PREJUDICE. The Clerk of

Court is directed to CLOSE this case.

                                            s/ Jennifer P. Wilson
                                            JENNIFER P. WILSON
                                            United States District Court Judge
                                            Middle District of Pennsylvania
